NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50364

                Plaintiff - Appellee,            D.C. No. 3:14-cr-00259-JLS

    v.
                                                 MEMORANDUM*
JOSE LUIS PADILLA-MEDINA,

                Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Jose Luis Padilla-Medina appeals from the district court’s judgment and

challenges the 30-month aggregate sentence imposed following his guilty-plea

conviction for two counts of improper entry by an alien, in violation of 8 U.S.C.

§ 1325. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Padilla-Medina contends that the district court procedurally erred by

manipulating the Guidelines calculation in order to impose a pre-determined

sentence. We review for plain error, see United States v. Dallman, 533 F.3d 755,

761 (9th Cir. 2008), and find none. Padilla-Medina has not shown a reasonable

probability that he would have received a different sentence absent the alleged error.

See id. at 762.

      AFFIRMED.




                                          2                                   14-50364